DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's submissions filed 3/15/2021 has been entered.  Claims 1, 4, 6-9, 11, 13-16 and 233-241 are pending, all of which have been considered on the merits.  All arguments have been fully considered, status of each prior rejection/objection, along with response to arguments are presented below.

RE: Objection to Drawings
	The replacement drawings received 3/15/2021 serves to replace all previous color drawings with black and white drawings.  There are now only black and white drawings in the application.  The objection to the drawings is withdrawn. 

RE: Rejection of claims 1, 4, 6-9, 11, 13-16, and 233-241 under 35 USC 112(a) as failing to comply with the enablement requirement:
	Applicants have traversed the rejection of record asserting that one of ordinary skill in the art would be able to make and use the claimed invention using only routine experimentation.  
Applicants assert that, based on the teachings in the specification, including the examples, and the general knowledge available in the art, one would be able to carry out the claimed method without undue experimentation (Response at Pg. 9).  Applicants recount the method taught in Example 1 (which is not commensurate in scope with current claim 1) (Response at Pg. 9-10).  Applicants recount the method taught in Example 2 (which is not commensurate in scope with current claim 1) (Response at Pg. 10). Applicants point that Example 2 supports the bi-potentiality of hemangioblasts (Response at Pg. 10-11).  Applicants point out that Examples 5, 6, 7 and 8 show utility of the hemangioblasts in various methods (Response at Pg. 11).  Applicants point out that the specification provides written support for the full breadth of the current claims (Response at Pg. 13-15).
In response, the arguments are not found persuasive to overturn the rejection of record.  The rejection of record acknowledges the teachings of the specification, including the specific protocol which can be pieced together from Examples 1 and 2.  It is acknowledged that the specification provides support for the current claim breadth, but enabling one skilled in the art to successfully carry out the claimed method commensurate in scope with the very broad claims.  As established in the rejection of record, the claim breadth is very broad.  As established in the rejection of record, the work is in a nascent field.  As established in the rejection of record, there was a high level of unpredictability in this field at the time the invention was made.  It is inappropriate to say that routine optimization was permissible within a nascent field with high levels of unpredictability.  Routine experimentation is appropriate to find workable or optimum ranges within known ranges or modification of minor culture conditions.  In contrast, the ‘routine experimentation’ Applicants are suggesting involves selection of specific combinations of growth factors, cell culture conditions and parameters to achieve a calculated and previously unachievable differentiation pathway of cells.  The work in the field at the time the invention was made establishes that control of this differentiation pathway was not routine, but in fact work towards such was repeatedly unsuccessful.  Applicants have not provided any supporting evidence or rationale to show why one skilled in the art would have expected success with any scope beyond that indicated as enabled in the rejection below.  
Applicants have discovered a specific method by which they are able to generate CD34-/CD31- human hemangio-colony forming cells in vitro.  They were the first in the field to do so.  Prior methods by other groups were unsuccessful.  Applicants are enabled for that which they have disclosed as being a successful process for generating these cells.  Given unpredictability in the field, one cannot extrapolate broader claims asserting ‘routine experimentation’.  
	Applicants assert that the Examiner has not appreciated the full definition of “hemangio-colony forming cells” at paragraph 0124 of the as-filed specification (¶0186 of the PGPub) (Response at Pg. 11-12).  
In response, it is submitted that the recitation that hemangio-colony forming cells are preferably bi-potent is not a limiting definition, it is a preferred narrow scope within the broader definition of the term.  
The rejection is maintained.

RE: Provisional NSDP over claims of co-pending application 16/690888:
	Applicants note the instant application is the earlier-filed of the two applications.  Applicants cite to MPEP 804(I)(B)(1)(b)(i) to request the provisional NSDP be dropped in the instant application (the earlier-filed) to permit allowance of the application.
remain at this time. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-9, 11, 13-16 and 233-241 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant's specification is found enabling for generating CD34-/CD31- human hemangio-colony forming cells in vitro, by:
(a) culturing human embryonic stem cells (hESCs) in serum free Stemline media supplemented with VEGF and BMP-4 to induce differentiation of said hESCs into embryoid bodies (EBs);
(b) culturing the EBs from step (a) for between about 2-6 days in serum-free Stemline media supplemented with VEGF, BMP-4, TPO, Flt3, SCF, and optionally TBD-HOXB4;
(c) disaggregating the EBs into single cells; and then
(d) culturing the disaggregated cells in serum-free BL-CFU/hemangioblast expansion medium comprised of 1% methylcellulose in IMDM, supplemented with bovine serum albumin, mercaptoethanol, insulin, transferrin, GM-CSF, IL-3, IL-6, G-CSF, EPO, SCF, FLt3 ligand, VEGF, BMP-4 and tPTD-HoxB4, and optionally with FL and TPO to generate CD34-/CD31- human hemangio-colony forming cells. 
-/CD31- hemangio-colony forming cells.  Applicants’ specification is not found to be enabling for generating any type of hemangio-colony forming cell by a method which generically involves:
	(a) culturing hESCs in a serum-free media comprising VEGF and BMP-4;
	(b) generating EBs capable of giving rise to hemangio-colony forming cells by culturing hESCs in any serum-free media other than Stemline media supplemented with less than VEGF, BMP-4, TPO, Flt, and SCF;
	(c) disaggregating the EBs created in step (b); and then
	(d) generating hemangioblasts by culturing the disaggregated cells in any media other than serum-free BL-CFR/hemangioblast expansion media containing 1% methylcellulose in IMDM, supplemented with bovine serum albumin, mercaptoethanol, insulin, transferring, GM-CSF, IL-3, IL-6, G-CSF, EPO, SCF, FLt3 ligand, VEGF, BMP-4 and tPTD-HoxB4.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the method of the invention commensurate in scope with the current claims. 
Analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention without undue or unreasonable experimentation. See Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916).  The key word is 'undue,' not experimentation.' "  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
Applicants' claims are directed to a method of generating “human hemangio-colony forming cells.” Neither the specification nor the art, at the time the invention was made, provide a clear definition for this cell phenotype.  At the time the invention was filed, there was no consensus in the art as to what specific characteristics/molecular or endothelial cell types" (emphasis added) (See PGPub, paragraph 0186).  (The sentences following this definition, which read “Hemangio-colony forming cells are preferably bi-potential and capable of differentiating to give rise to at least hematopoietic cell types and endothelial cell types” is not limiting, due to use of the term “preferably”.) This definition is actually repugnant to the art, in that it permits for inclusion of cells which are only uni-potent, whereas hemangioblasts must be bi-potent.  Thus, the term “human-hemangio-colony forming cells” on its own, does not describe any particular cell type.  The claims do limit the human hemangio-colony forming cells as having the functional limitation ‘capable of differentiating into hematopoietic cells and endothelial cells’, but as stated above, this may encompass multiple different cell types. This lack of specificity is problematic, because the active steps of the method for creating this cell type are written in such broad language that they are only limited by the end point.  Because the end point (human hemangio-colony forming cells) is not clearly defined, then the steps taken to get to the end point must be defined in order to enable one to successfully carry out the method as claimed. 
The steps taken to get to the end point are not clearly defined, but rather are very broad/generic.  Step (a) requires culturing a hESC in the presence of VEGF and BMP4, but provides no limits on other media components, duration of culture, nor functional limitation (i.e. what effect is achieved by the culture).  Thus step (a) covers culturing any hESC in any media that contains even a single molecule of VEGF and BMP4 for any period of time, no effect is required by this step.  Step (b) requires further culturing the hESCs from step (a) (which may be unchanged from the original hESCs), in any media that comprises any amount of at least two of VEGF, BMP-4 and bFGF.  The effect of this step must be to form EBs.  Step (c) requires disaggregating the EBs into single cells.  Step (d) requires culturing the single cells in a serum free media comprising at least two growth factors selected from the 
At the time the invention was made there was a high level of unpredictability in the art surrounding generation of human hemangio-colony forming cells.  Methods for generating hemangio-colony forming cells from mouse ESCs were known (See Choi et al, Development, 1998), but the same culture techniques were not successful with human cells.  Many groups were working on identification of and isolation of a human hemangio-colony forming cell from the human EB model, but prior to Applicants, none had succeeded (See, Wang et al, Immunity, 2004; Zambidis et al, Blood, 2005).  Therefore, the field to which the instant application is directed was nascent and unpredictable.  Due to the lack of teachings in the art regarding conditions appropriate for generating hESC-derived hemangio-colony forming cells, and the recognized unpredictability in the area, the burden of enablement falls entirely on Applicants' disclosure to enable for the full breadth of the claims as written.  Applicants are pioneering a new field (at the time of filing), and thus must give sufficient information to permit one having ordinary skill in the art to follow their teachings and successfully carry out the method for the full breadth of the claims.  
Applicants’ specification, while lengthy, only exemplifies one base method for generating human hemangio-colony forming cells from hESCs.  The details of the base method are pieced together from the information in Examples 1 and 2, and is described in detail at the beginning of this rejection (in the paragraph beginning with “Applicant specification is found enabling for...”).  A variation on the base method involves the optional inclusion of TBD-HOXB4 in step (b) and FL and TPO in step (d).  The breadth of the claims is much greater than this single base method demonstrated by the specification.  
In light of the state of the art, discussed above, which recognizes a high level of unpredictability in the field of generating human hemangio-colony forming cells, it is not appropriate to extrapolate the much broader scope, as claimed, from the very narrow working example disclosed by Applicants.  The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   One having ordinary 
Therefore, due to the sum of all the aforementioned factors, one of ordinary skill in the art, at the time the invention was made, would be faced with the impermissible burden of undue experimentation in order to determine which culture conditions other than those specifically described at the beginning of this rejection (if any) would successfully generate human hemangio-colony forming cells.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what 
This provisional NSDP rejection was previously dropped because it was the last remaining rejection in the case, and the instant application had the earlier effective filing date of the two applications.  However, with reinstatement of the rejection above, the claims are no longer considered in condition for allowance, and so the provisional NSDP is reinstated:
Claims 1, 6-9, 11, 13-16 and 233-241 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 184-200 of copending Application No. 16/690888 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
Regarding instant claim 1: Co-pending claim 184 encompasses a method comprising: 
	(a) culturing human pluripotent stem cells in a first serum-free media comprising VEGF and BMP4 to generate EBs (which reads on instant claim 1 steps (a) and (b); and  
(c) culturing the disaggregated EB cells in second serum free medium comprising TPO and FL to regenerate human hemangio-colony forming cells (which satisfies the limitation of instant claim 1, step (d)).
Co-pending claim 184 differs from instant claim 1 in that they refer to a human pluripotent stem cell, whereas the instant claims culture a human ESC.  It is submitted that human embryo-derived cells are examples of human pluripotent stem cells.  Furthermore, co-pending claim 186 defines the human pluripotent stem cell as human embryonic stem cell.  Thus selection of hESCs as the pluripotent stem cell is at least prima facie obvious.
Co-pending claim 184 further differs from instant claim 1 in that they do not disclose a step of disaggregating the EBs prior to culture in the second serum-free media.  However, copending claim 185, which is directed to substantially the same method, does teach a step of disaggregating the EBs prior to culture in the second media.  It is submitted it would have been prima facie obvious to have included the disaggregation step in the method of claim 184, as well.  The rationale for this conclusion of obviousness is that co-pending claim 185 is 
Regarding instant claim 6: Co-pending claim 189 teaches all limitations of instant claim 6.  
Regarding instant claim 7: Co-pending claim 188 teaches all limitations of instant claim 7.
Regarding instant claims 8 and 9: Co-pending claim 190 teachings all limitations of instant claims 8 and 9.
Regarding instant claim 11: Inclusion of EPO in each of (a), (b) and (d) is rendered obvious by co-pending claims 189 and 191.
Regarding instant claims 13-16: The co-pending claims do not specifically disclose separating the human hemangio-blasts colony forming cells produced; but such isolation steps and means for isolation are considered prima facie obvious to one having ordinary skill in the art.  The technique of isolating the cell from a culture is part of the general knowledge of the artisan in the field and does not present an inventive concept.
Regarding claim 233: The timing between the steps would be optimized by routine experimentation and does not represent an inventive concept.
Regarding claim 234-235: Co-pending claims 194-195 teaches the limitations of instant claims 234-235.
Regarding instant claims 236-238: The concentration of growth factors would have been optimized by routine optimization and does not represent an inventive concept. 
Regarding instant claim 239: In the broadest reasonable interpretation, claim 239 only limits the source of the hESC as being from a genetic library.  Claim 239 does not require generation of multiple human hemangio-colony forming cells from different hESCs, but rather still only requires generation of human hemangio-colony forming cells from a single hESC.  Any hESC will be necessarily have a unique set of MHC alleles compared to other hESCs which have different MHC alleles. Thus, carrying out the method of copending claim 184, as modified as above, will meet the limitation of instant claim 239.
Regarding instant claim 240: Co-pending claim 199 teaches the limitation of instant claim 240.
Regarding instant claim 241: Co-pending claim 200 teaches the limitations of instant claim 241. 

Allowable Subject Matter
	The following amendments would place the application into condition for allowance (Claims not presented below need no amendment vis-à-vis the 3/15/2021 claim listing):

1.  (Proposed amendment) A method for generating CD34- CD31- human embryonic stem cell-derived hemangio-colony forming cells in vitro, the method comprising:
	(a) culturing human embryonic stem cells in a serum-free media comprising vascular endothelial growth factor (VEGF) and bone morphogenic protein 4 (BMP-4) to form embryoid bodies;
	(b) culturing the embryoid bodies produced in step (a) in serum-free media comprising , thrombopoietin (TPO), Flt3 ligand (FL), stem cell factor (SCF) and optionally basic fibroblast growth factor (bFGF)
	(c) disaggregating the embryoid bodies after step (b) into single cells; and
	(d) culturing the single cells in a serum free media comprising albumin, mercaptoethanol, insulin, transferrin, granulocyte macrophage colony-stimulating factor (GM-CSF), interleukin-3 (IL-3), interleukin-6 (IL-6), granulocyte colony-stimulating factor (G-CSF), erythropoietin (EPO), stem cell factor (SCF), BMP-4, and tPTD-HoxB4, and optionally TPO and FL thereby generating CD34- CD31- human hemangio-colony forming cells,
	wherein the CD34- CD31- human embryonic stem cell-derived hemangio-colony forming cells are capable of differentiating into hematopoietic and endothelial cells.

Claim 6. (Cancelled) 

Claim 11 (Proposed amendment) The method of claim 1, wherein the serum free media of step (a) and step (d) further comprises EPO 

Claim 13. (Proposed amendment) The method of claim 1, further comprising purifying the CD34- CD31- human hemangio-colony forming cells.

Claim 14. (Proposed amendment) The method of claim 13, wherein the purifying of the CD34- CD31- hemangio-colony forming cells comprises the use of immunoaffinity column chromatography with an anti-CD71 antibody.

Claim 15. (Proposed amendment) The method of claim 1, further comprising isolating the CD34- CD31-- human hemangio-colony forming cells.

Claim 16. (Proposed amendment) The method of claim 15, wherein the isolating of the CD34- CD31-- hemangio-colony forming cells comprises isolating the CD34- CD31-- hemangio-colony forming cells by size and/or by morphology.

Claim 233 (Proposed amendment) The method of claim 1, wherein step (d) is performed [[after]] 72 hours after the initiation of culturing the human embryonic stem cells in step (a).

Claim 237 (Proposed amendment) The method of claim 1[[6]], wherein in step (b) the concentration of VEGF is 25-100 ng/ml, the concentration of BMP-4 is 25-100 ng/ml, the concentration of SCF is 10-50 ng/ml, the concentration of FL is 10-50 ng/ml, and the concentration of TPO is 10-50 ng/ml.

Claim 240. (Proposed amendment) The method of claim 1, further comprising differentiating the CD34- CD31-- hemangio-colony forming cells into human hematopoietic cells.

Claim 241. (Proposed amendment) The method of claim 1, further comprising differentiating the CD34- CD31-- hemangio-colony forming cells into human endothelial cells.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633